Title: Faneuil Hall commemoration services at death of John Adams and Thomas Jefferson, 2 August 1826
From: Anonymous
To: 


				
					Order of Exercises at Faneuil Hall, Commemorative of the Death of Adams and Jefferson.
					On Wednesday, Aug. 2, 1826.
				
				FUNERAL SYMPHONY.PRAYER.ANTHEM.How are the mighty fallen! They that were great among the Nations, and Rulers of the People.—The People will tell of their wisdom:—The righteous shall be had in everlasting remembrance, as the brightness of the firmament.—Their bodies are buried in peace; but their name liveth evermore.Handel.DISCOURSE.DIRGE.Hark! attendant Seraphs say,Patriot Spirits, come away!Ye, on earth whose work is done,Ye, whose glorious race is run—Ye, among the faithful found,With your Country’s blessings crowned;Ye, to whom freed millions raiseHymns of gratitude and praise:—Summoned from this house of clay,Called in time’s full hour away,Longing for their native skies,Lo, Together they arise!Grieve not for the hallowed Dead—Mourn not Worth and Wisdom fled—Filled with years, with honors blest,They alike in glory rest.Benediction.
				
				
			